 In the Matter of THE PUREOA, COMPANYandOn.WORKERSINTERNATIONAL UNIONCases Nos. R-4492 and R-4493.-Decided December 26, 1942Jurisdiction:oil producing industry.-Investigation and Certification of Representatives:existence of question : stipu-lation as to ; election necessary.Unit Appropriate for CollectiveBargaining:separate units for all productionand maintenance employees, with specific inclusions and exclusions fromeach group at (1) one geographic division, and (2) two districts which com-prised one geographic unit.Vinson, Elkins, Weems ct Francis,byMr. C. E. Brysonof Houston,Tex.,'Mr. R. W. Adams, Jr.,andMr. Harris W. Van Zandt,of FortWorth, Tex., andMr. Gordon R. Wynne,ofWills Point, Tex., forthe Company.Mr. C. C. MassingaleandMr. Carl Mattern,of Fort Worth, Tex.,andMr. A. H. SchreAkel,of Van, Tex., for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Oil Workers International Union,herein called the Union, alleging that questions affectingcommercehad arisen concerning the representation of employees of The PureOil Company, Van, Texas, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Clifford W. Potter, Trial Examiner.Said hearingwas held at Van, Texas, on November 5 and 6, 1942. The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are_ free from prejudicial error and arehereby affirmed.46 N. L.R. B., No. 52.4181 THE PURE OIL COMPANY419On November 24, 1942, the Company filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following,.-FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Pure Oil Company, an Ohio corporation having its principaloffice and place of business in Chicago, Illinois, is engaged in, theVan Field in and about Van, Texas, in acquiring and developingoil lands and in the production, refining, transporting, sale, and dis-,tribution of petroleum and its related products.A substantial portionof the Company's crude oil is transported to its refineries in Ohio,Michigan,West Virginia, Texas, and Oklahoma by its own and sub-sidiary pipe lines, which consist of, approximately 1,000 miles of mainand gathering lines and numerous pumping stations located in a num-ber. of States.The ' products of these refineries are distributed inapproximately 10 States.Petroleum produced in the Van Field istransported in the Company's pipe, lines or its subsidiary pipe linesto the Company's 'refineries and is comingled with other petroleumtransported in the same lines, losing its identity.Approximately26,000 barrels of petroleum are transported daily from the Van Field,of which approximately 8,000 barrels belong to the Company, gallof which is refined in one of the Company's refineries.More than75 percent of the finished products move through States other thanthe State of Texas.H. THE ORGANIZATION INVOLVEDOil workers International Union, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THEQUESTIONS CONCERNING REPRESENTATIONThe parties stipulated that questions 'concerning representationhad arisen in that on or about August 8, 1942, the Union requestedrecognition, and thereafter conferences were held which failed toresult in an agreement.A report -prepared by a Field Examiner of the Board and introducedin evidence at the hearing indicates that the Union represents a sub-stantial number of employees in the units claimed by it as appropriate.'1The Field Examiner reported that the Union submitted 61 authorization cards dated inAugust and September 1942, one undated,bearing apparently genuine, signatures of personawhose names appear on the Company's pay roll of September 1, 1942.This pay roll eon- 420DECISIONS OF NATIONALLABOR RELATIONS BOARDWe find that questions affecting commerce havearisen concerningthe-representation of employees of the Company, within themeaningof Section 9 (c) and Section, 2 (6) and (7) of the National 'LaborRelations Act.IV.THE APPROPRIATE UNITSThe parties agreed that all production and maintenance employeesof tlie'Mexia Fault Line District of the Company, excluding super-visory and clerical employees, constitute an appropriate unit.Theyare in disagreement with regard to the inclusion in or exclusion fromthe unit of certain classifications noted below.The Union contends that all employees engaged in the developmentof oil lands, production of crude petroleum, and maintenance of- equip-ment necessary thereto of the district known as the Van Joint Account,exclusive of supervisory and. clerical employees, constitute an ap-propriate unit.The Company contends that the Van Joint Accountand the Carroll District, comprising the Van Field, constitute a singleappropriate unit.The parties are in further disagreement concerning,,,the inclusion in or exclusion from the unit of certain classificationsnoted below.-We find, in accordance with a stipulation of the parties, that em-ployees in'the Mexia District constitute a separate unit.The Company is engaged in the development of oil lands and the,production-of crude petroleum in an area known as the Van Fieldin and about Van, Texas.The Van Field consists of the Van JointAccount and the Carroll'District.The Van Joint Account leases arejointly owned by the Company and other companies.The Company,however, is the sole and exclusive operator of those leases.The Car-roll District is completely owned and operated by the Company.TheCompany employs 129 employees in the Van Field, 112 in the JointAccount and 17 in the Carroll District.They are employees of, theCompany and are not employed by any of the other joint owners.The Company has a central employment office in Fort Worth,Texas.Pay rolls are made up for the Van Joint- Account and theCarroll District in Fort Worth and checks are issued for the em-ployees from Fort Worth. The whole Van Field constitutes onegeographical unit and it appears that the Company operates it as oneunit.The designation of the Van Joint Account and the Carrolltains;'7 raines, 79 of which are the names of employees in the unit the Union contendsis appropiiate for theMexia FieldThe Field Examiner further reported that the Union submitted 54 authorization cards,44 dated between April and October 1941 and 10 dated between February and August 1942,'bearing apparently genuine signatures of persons whose names appear on the Company's-pay rollof September 1, 1942This pay roll contains 129 names,105 of which are names`of -employees in the unit the Union contends is appropriate for-the Van Joint Account. THE PURE OIL COMPANY421'District was made by the Company for facility of operation and forthe purpose of accounting, by agreement between the Company andthe other joint owners.There is a superintendent in charge of theVan Joint Account and one in charge of the Carroll District.All employees in similar classifications receive identical wages.Employees are interchanged between the Van Joint Account and theCarroll District; the same' insurance benefits inure to all employees;all employees attend the same safety and educational meetings; Com-pany picnics are attended by all employees; the town of Van is theprincipal community in the Van Field and one central school islocated there where the children of the employees of both the VanJoint Account and the Carroll District attend; there is one emergencyor construction crew which works throughout the Van Field; ma-terials are exchanged between the Van Joint Account and the CarrollDistrict; and repair work is sent from the Carroll District to theVan Joint Account. In view of all these facts, we find that theappropriate unit includes the employees of both the Van Joint Ac=count and the Carroll District.We conclude' that the appropriate,units consist of (1) the Mexia Fault Line District, and (2) the VanJoint Account and the Carroll District.With respect to the Mexia District, the parties agreed to includepumpers-resident, truck drivers, pumpers-tour, roustabouts, lease.tractor operators, iig repair. helpers, welders and carpenters.Theyalso agreed to exclude production foremen, warehouseman, districtsuperintendent, and chief field clerk.The Union would'exclude fromthe unit gang pushers, warehouse clerks, pipe machine operator, campjanitor, field clerks, rig repair foreman, lease mechanic, machine shopmechanic, temporary gang pushers, and motor transport foreman.The Company would include theip.The parties agreed to include in the Van Field rig builder helpers,rotary drillers, plant operators, pumper-water, carpenter, pumpers-tour,welders, roustabouts, pumpers-resident, rotary helpers, ,motortransport division service mechanics (and helpers); plant helpers,truck drivers, rig builders, painter, clean-out men, and lease mechanic'.They also agreed to exclude chief field 'clerk, surveyor, plant superin-tendent, district superintendent, resident engineer, construction fore-man, warehouseman, gas engineer, production, foreman, and chiefwarehouse clerk.The Union would exclude from the -unit gangpushers, field clerks, electrician, machine shop mechanics,'motor trans-port division shop foreman, machine shop foreman, camp janitor,warehouse clerks, pipe machine operator, and plant repairmen.Gang pushers, motor transport foremen, temporary gang pushers(Mexia District), rig repair foreman (Mexia District), machine shopforeman (Van Field) :The duties of the gang pushers in the Van 422DECISIONS OF NATIONAL LABOR RELATIONS' BOARDField and in the Mexia District are similar.However, gang pushersin Mexia are more in the nature of regular workmen than those,in theVan Field. ' Gang pushers in Van are engaged in manual labor only50 percent of their time while in Mexia they, are engaged in manuallabor 100 percent of their time.They receive orders from the pro-duction foreman 'as they go to, work.They take a certain number'of men with them on the job, which number varies from day to day.They engage in the same, types of work as that 'of the men, in theirgang. 'They have no right to hire, discharge, or discipline otheremployees. ,The motor transport foremen do repair work on trucks or any auto-motive equipment.They each have one assistant.They engage, inmanual labor 90 percent of the time and have no authority to hire,discharge, or discipline, or discipline any, employees.,The temporary gang pushers (Mexia District) fill in as gangpushers and do any kind of work that the production foreman re-quires them to do.When they are not filling in as gang pushers, they'are working as roustabouts.They engage in manual labor 100 per-cent of the, time and have no' authority to hire, discharge, or disciplineany employees.,The duties of the rig repair foreman (Mexia District) are similarto the gang pusher's duties.He receives his orders from the produc-tion foreman each morning and takes a number of men that he believeswill be required to do a job.He does the same, kind of work as thatof, his men, which work consists of ground repair and sometimesrunning the derrick.He engages in manual labor 100 percent of thelime, , and has no authority to hire, discharge, or discipline anyemployees.The ,machine shop foreman (Van Field) receives orders for repairsin the shop, which operates under the warehouse.Orders are issuedby the warehouse.He also can operate any machine in the shop.Heengages in, a certain amount' of clerical work with regard to the ordersreceived from the warehouse, but that consumes a small portion ofHe engages in manual labor 75 percent of-the time, and hasv_o authority to hire, discharge, or discipline any employees.We find that none of the above-named employees have supervisorystatus.We shall therefore include them.'Pipe machine operators, lease mechanic (Mexia District), machineshop mechanics, electrician (Van, Field), and plant repairmen (VanField) :The duties 'of the pipe machine operators are to reconditionpipe as it comes in from ;the field, to cut out the old thread or wornpart of a pipe, or, to change any bad couplings.The lease mechanic (Mexia District) repairs machinery;'he receiveshis orders from the production foreman.He has helpers `who aredesignated by the Company.'' THE- PUREOIL COMPANY'423The machine shop mechanics do all the lathe work, work on grind-ing slips or wrench parts, or engage in any work of a mechanicalnature' that might come into the shop.The electrician (Van Field) is engaged in the maintenance of thetelephone switchboard and the lines in the field.Most of the timehe is engaged in the repair of the lines in the field.The remainderof the time he works in the machine shop as a mechanic doing lathework, work on drill presses, on valves, and any necessary repair work.The plant repairmen (Van Field) work in the gasoline plant and.their duties are to repair machines which are used in the productionof natural gas.We conclude that all the above-named employees are engaged inthe maintenance of equipment necessary to the development of oillands and to the production of crude petroleum.We shall thereforeinclude them. ,Camp Janitors:They clean the offices and shops, bring the mail infrom the Post Office, cut'the hedges around the yard, and do variouskinds of. work around the warehouse yard.The duties 'of these em-ployees are similar in Mexia and Van with the exception that in Vanthey have water treating stations to operate and in Mexia they helpout'in the warehouse.We conclude 'that these employees should beincluded.Field Clerks:They assemble and record the various types of reportsthat come in from the field relating to production and maintenancework,, drilling, new work, and new installation.They compile timetickets on the pay-roll form.These employees do not engage inmanual labor.We find that these employees are engaged in work ofa cleric al nature, and shall therefore exclude them.Warehouse Clerks:They receive and disburse stock, keep the stockin the warehouse in order, and help to load and unload trucks.Theyalso engage in a,certain amount of clerical work.We find that thework of these employees is unlike that of the employees engaged inthe, development of oil lands and the production of crude oil and themaintenance, of equipment necessary thereto.We shall exclude theseemployees.We find that the following employees of. the Company constituteunits appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act :(1)All pumpers-resident, truck drivers, pumpers-tour, roustabouts,lease tractor operators, rig repair helpers, welders, carpenters, gangpushers, temporary gang pushers, pipe machine operator; camp janitor,machine shop mechanic, motor transport foreman, rig repair foreman,and the lease mechanic of the. Company-in its Mexia Fault Line Dis-trict, excluding production foremen; warehouseman, district superin-tendent, chief field clerk, warehouse clerks, and field clerks; 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)All rig builder helpers, rotary drillers, plant operators, pumper-water, carpenter, pumpers-tour, welders, roustabouts,, pumpers-resi-dent, rotary helpers, motor transport division service mechanics and,helpers, plant helpers, truck drivers, rig builders, painter, clean-outmen, lease mechanic, gang pushers, pipe machine operator, camp jani-tor, machine shop mechanics, motor transport division shop foreman,electrician,machine shop foreman, and plant repairmen of the Com-pany in the Van Joint Account and Carroll District, excluding chieffield clerk, surveyor, plant superintendent, district superintendent,resident engineer, construction foreman, warehouseman, gas engineer,production foreman, chief warehouse clerk, warehouse clerks, and fieldclerks.I-V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-,ployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tions herein,, subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to' Article III, Section 9, of NationalLabor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIREcTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Pure OilCompany, Van, Texas, elections by secret ballot shall be conductedas early as possible, but not-later than thirty (30) days from the dateof this Direction, under the direction and supervision of theRegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board and subject to ArticleIII, Sec-tion 10, of said Rules and Regulations among theemployees in theunits found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, to determine whether ornot theydesireto be represented by Oil Workers International Union,for the purposes of collectivebargaining.